Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 31, 2020.
Information Disclosure Statement filed on 01/31/2020 has been considered by the examiner.
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mainali et al US Publication No. 2019/0370360 A1 discloses a method for providing file system functions on a cloud storage system based on blob storage. A cloud storage system comprises storage clusters, and each storage cluster comprises a plurality of storage nodes, a hierarchical namespace service for implementing file system functions on the data stored in the blobs and, a front-end layer for processing user requests to access and manage data stored on the blobs. The file system functions include flat namespace functions and hierarchical namespace functions. Further, the front-end layer accesses the partition layer to access the blobs based on addresses of blobs and accesses the hierarchical namespace service to identify the blobs.
Chalakov et al. US Paten No. 10,817,498 B2 discloses Methods, systems, and programs provide for executing distributed transactions in a cloud storage system with a hierarchical namespace. One method includes receiving a request with operations to be executed atomically. Further, nodes are identified for executing the operations, each node having a respective clock and having at least part of a transactions table for controlling updates to entities. Each clock is one of a loosely-synchronized, a strictly-synchronized clock, a logical, or a physical clock. Additionally, the nodes process the operations, which includes setting a commit timestamp (CS) to a value of the clock in the node if the node is a first node in the processing. One node coordinates the transactions, and may be one of the nodes executing transactions. If the clock in the node is less than a current value of the CS, the node waits for the clock to reach the current value of the CS and the CS is updated. The transactions table is updated based on the value of the CS, the atomic execution is committed utilizing the final value of the CS, and a status is returned.
Prior arts taken alone or in combination fail to teach or suggest “A method and system that perform cluster node work assignments for tenants in a multi-tenant system. The method includes selecting a partition of a cluster tenant tracking structure having a hierarchical namespace and virtual nodes representing each tenant by a cluster node foreman controller, searching the selected partition for a tenant that is unlocked in the cluster tenant tracking structure, and initiating work for the tenant by the cluster node.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446